RESOLUCIÓN
En virtud del poder del Tribunal Supremo para regla-mentar lo concerniente al ejercicio de la abogacía en Puerto Rico y para fortalecer la implantación del Regla-mento del Programa de Educación Jurídica Continua, aprobado el 8 de abril de 2005, se enmienda la Regla 8(a) y (b) del Reglamento de Educación Jurídica Continua, apro-bado el 30 de jimio de 1998, para aumentar a nueve la cantidad de miembros de la Junta, así como para estable-cer el término de la designación de los dos nuevos miembros.
*704Conforme esta Resolución, la Regla 8(a) y (b) dispondrá como sigue:

Regla 8: Junta de Educación Continua

(a) El Tribunal Supremo nombrará una Junta de Educa-ción Continua para velar el cumplimiento de los requisitos contenidos en este reglamento. Esta Junta contará con nueve (9) miembros que rendirán servicios ad honorem.
(b) El Presidente o la Presidenta de la Junta de Educación Continua será nombrado por el término de cinco (5) años. Los demás miembros de la Junta deberán ser nombrados de forma escalonada por términos de dos (2), tres (3), cuatro (4) y cinco (5) años.

La presente Resolución tiene efectividad inmediata. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo